Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 – 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno et al., Virtual and Augmented Reality Tools to Improve the  by Diver and Non-diver Tourists, Pages 269-280, as cited in an IDS.

Regarding claim 1, Bruno teaches a system for operating a remotely operated vehicle (ROV) comprising: 
a database module of 3D elements operable to represent objects disposed in an operation environment of the ROV (cf. page 271, lines 1-16); 
a virtual video generating module operable to generate a virtual video incorporating the 3D elements (cf. Fig. 3) ;; 
a video camera mounted to the ROV operable to capture a real video of the operation environment of the ROV (Fig. 1, namely optical data); 
a synchronizing module operable to synchronize an angle and position of a virtual camera with an angle and position of the video camera mounted to the ROV (cf. Fig. 1 namely AR diving tool, section 5), 
wherein the virtual camera defines a field of view for the virtual video; 
and a position estimation engine operable to align a virtual video element with a real video element to create hybrid 3D imagery and generate a ROV position estimation, the position (page 275, lines 18-25) estimation engine comprising:
 a projection module (cf. page 273, lines 5-11); 
a registration module (cf. page 272, lines 36-39);
 a position estimation module (cf. page 272, lines 36-39);
 and an efficiency module (cf. Introduction, and Fig. 5).  

Regarding claim 2, Bruno teaches the system of 
  
Regarding claim 3, Bruno teaches the system of claim 2, wherein the 2D virtual image field-of-view is larger than the field of view for the virtual video (See Fig. 3, by having the ability to explore the virtual FOV is larger than the FOV of the virtual video).  

of 

Regarding claim 5, Bruno teaches the system of claim 4, wherein the registration module registers the N virtual images with N real frames from the real video (cf. page 272, lines 36-39);
  
Regarding claim 6, Bruno teaches the system of claim 5, wherein the registration module determines edge maps to register the N virtual images (cf. page 272, lines 36-39);
 
Regarding claim 7, Bruno teaches the system of 

Regarding claim 15, Bruno teaches The system of claim l

Claim 16 recites similar limitations to that of claim 1-5 and thus is rejected under similar rationale as detailed above, however they don’t explicitly state, : obtaining 3D bathymetry data using multibeam sonar, but Bruno discloses, : obtaining 3D bathymetry data using multibeam sonar (See page 272 3. Opto-acoustic 3D Reconstruction first four complete paragraphs).

 
Regarding claim 17, Bruno teaches the method of claim 16, further comprising using a full registration process for a specific structure (cf. page 272, lines 36 – page 273 lines 11).  
  
Regarding claim 18, Bruno teaches the method of claim 16 

Regarding claim 19, Bruno teaches the method of claim 18, further comprising rendering 3D structures from the ROV position estimation (cf. page 272, lines 36-39, Fig. 2 and Fig. 3).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616